MONTGOMERY, Judge
(dissenting)'.
I respectfully dissent from the majority opinion on the ground that the judgment rendered by the Jackson Quarterly Court is void for lack of jurisdiction. KRS 199.990 (2) (c) places the exclusive jurisdiction of violations of KRS 199.320 in the county court. KRS 25.010, governing the general criminal jurisdiction of county, quarterly, and justice’s courts, excepts KRS 199.990 from the general jurisdiction of those three courts, thus recognizing that the county court has exclusive jurisdiction over violations of KRS 199.320. This is consonant with the thought that the county court should have jurisdiction of matters involving juveniles.
The majority opinion does not give full recognition to this exception. Steinbergen v. Miller, 29 Ky.Law Rep. 1132, 96 S.W. 1101, cited as authority, dealt with a matter within the general criminal jurisdiction of the three courts and was not concerned with the exclusive jurisdiction granted the county court under KRS 199.990(2) (c).
The Jackson County and Quarterly Courts are two entirely separate and different courts, with different meeting times, and with records kept in different offices. The fact that the same person presides over both courts is unimportant. The same person also presides over the Jackson Fiscal Court. For historical differences, see Brown v. Hoblitzell, Ky., 307 S.W.2d 739.
For these reasons, I feel that the Jackson Quarterly Court had no jurisdiction of the offense, and the judgment was void.